After a 3-day hearing in the proceeding underlying Docket No.
                      61176, the panel found that Kent had committed 31 violations of the Rules
                      of Professional Conduct, including violations of RPC 1.3 (diligence), RPC
                      1.4 (communication), RPC 1.5 (fees), RPC 1.15 (safekeeping property),
                      RPC 5.3 (responsibilities regarding nonlawyer assistants), RPC 5.4
                      (professional independence of a lawyer), and RPC 5.5 (unauthorized
                      practice of law). The panel recommended that Kent be suspended from
                      the practice of law for two months, take an additional ten hours of CLE
                      (five in law office management and five in attorney ethics), pay restitution
                      totaling $16,740 to six clients no later than five years after the date of the
                      panel's recommendation, and pay the costs of the proceeding within 30
                      days of receipt of the bill of costs.
                                   In the proceeding underlying Docket No. 62574, Kent and the
                      State Bar entered into a conditional guilty plea in exchange for a stated
                      form of discipline. Kent pleaded guilty to 21 violations of the RPCs,
                      including violations of RPC 1.3 (diligence), RPC 1.4 (communication), RPC
                      1.5 (fees), RPC 1.15 (safekeeping property), RPC 3.2 (expediting
                      litigation), RPC 5.3 (responsibilities regarding nonlawyer assistants), RPC
                      5.4 (professional independence of a lawyer), and RPC 5.5 (unauthorized
                      practice of law). The stated form of discipline provides for a two-year
                      suspension, with that suspension stayed pending compliance with the
                      conditions that (1) Kent promptly respond to requests from the State Bar,
                      including requests for bank statements and case lists; and (2) that Kent




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    .ifeto
                not be the subject of any further public discipline. The panel also
                recommended that Kent pay the actual costs of the proceedings, not
                including bar counsel and staff salaries, within two years of receipt of the
                State Bar's bill of costs, and pay restitution totaling $10,250 to four clients
                within two years of the recommendation. The agreement specified that
                Kent is to open a bank account and begin making monthly payments of
                $500 per month to that account for the purpose of paying restitution and
                costs from the account and to submit quarterly statements to the bar
                evincing his compliance with this requirement. Kent also agreed not to
                file an opening brief in Docket No. 61176.
                            Having reviewed the record, we conclude that clear and
                convincing evidence supports the panel's findings that Kent committed the
                violations set forth in Docket No. 61176, SCR 105(2)(f), and that Kent
                committed the violations to which he pleaded guilty in Docket No. 62574.
                We further conclude that the recommended discipline is appropriately
                tailored to the circumstances. We therefore approve the hearing panel
                recommendations, with one minor exception noted below. Kent is hereby
                disciplined as follows:
                            • Kent shall be suspended from the practice of law for two
                years. Kent shall serve an actual suspension of two months, and the
                remainder of the two-year suspension shall be stayed pending Kent's




SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A et.
                  compliance with the conditions that he (1) promptly respond to requests
                  from the State Bar, including requests for bank statements and case lists;
                  and (2) that he not be the subject of any further public discipline.'
                              • In addition to the customary annual CLE requirements, if
                  he has not already done so, within the next two years, Kent shall take an
                  additional five hours of CLE in law office management and five in attorney
                  ethics. The State Bar shall have authority to determine which classes
                  meet these requirements.
                            • Kent shall pay the costs of the proceedings in Docket No.
                  61176 within 30 days of receipt of the State Bar's bill of costs; and in
                  Docket No. 62574, within two years of receipt of the State Bar's bill of
                  costs.
                              • Kent shall make restitution in the total amount of $26,990
                  to ten clients. Specifically, by April 17, 2017, Kent shall pay $16,740 in
                  restitution to the six clients specified by the panel in Docket No. 61176;
                  and by December 6, 2014, he shall pay $10,250 to the four clients specified
                  by the panel in Docket No. 62574. If he has not already done so, within 30
                  days, Kent must open a bank account into which he pays a minimum of
                  $500 per month toward restitution and costs, and must submit quarterly
                  reports to the State Bar showing his compliance with this requirement.




                        'The agreement between Kent and the State Bar contemplated that
                  these conditions would expire December 6, 2014, but we conclude that
                  these conditions are appropriate and shall remain in effect for the entire
                  term of Kent's suspension.


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ea
                            Kent shall comply with SCR 115. The state bar shall comply
                with SCR 121.1.
                            It is so ORDERED.'




                                                  Gibbons




                                                             ,t),
                                                  Hardesty




                     2As Kent agreed not to file an opening brief in Docket No. 61176, we
                take no action on the parties' stipulation to extend the time to file an
                opening brief in that matter.


SUPREME COURT
     OF
   NEVADA
                 IN RE: DISCIPLINE OF JAMES S. KENT                         Nos. 61176, 62574


                 DOUGLAS, J., with whom PARRAGUIRRE, J. and SAITTA, J. agree,
                 dissenting:
                                   I dissent from the decision because I feel the two month
                 suspension is wholly inadequate for the totality of the misconduct in this
                 matter. The Rules of Professional Conduct are in place to set a standard
                 and to protect the public, and Kent failed to abide by these rules. In
                 failing to abide by the rules and failing to pursue his clients' cases, he
                 harmed vulnerable members of the public during a time of economic crisis
                 in this state. Therefore, I dissent from the discipline imposed by the
                 Majority as I feel the discipline should have been stronger.




                                                        \)t144-ft (Ac53             J.
                                                        Douglas

                 I concur:


                 re-AA
                 Parraguirre

                               .




                                                   J.



                 cc: David A. Clark, Bar Counsel
                      Patrick K. McKnight
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e